Case 1:20-cv-03271-MEH Document 22 Filed 03/10/21 USDC Colorado Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03271-MEH

TORRENCE BROWN-SMITH,

       Plaintiff,

v.

BOARD OF TRUSTEES OF THE UNIVERSITY OF NORTHERN
COLORADO,

       Defendant.


     JOINT MOTION TO VACATE SCHEDULING CONFERENCE AND
                       STAY DISCOVERY

       The Parties hereby jointly move to vacate the scheduling conference currently

set for March 18, 2021, and stay all disclosures and discovery until the Court rules

on Defendant’s pending motion to dismiss, ECF 17.

I. Background

       Plaintiff Torrence Brown-Smith was enrolled at the University of Northern

Colorado and set to graduate in May 2020. On May 1, 2020, Plaintiff was suspended

from the University until 2022. In this case, Plaintiff asserts that his suspension

constitutes gender discrimination in violation of Title IX of the Education

Amendments of 1972, the proceedings leading to his suspension failed to provide

adequate due process in violation of the Fourteenth Amendment to the United

States Constitution, and the suspension violates contractual and other promises

between the parties.
Case 1:20-cv-03271-MEH Document 22 Filed 03/10/21 USDC Colorado Page 2 of 6




      Plaintiff filed this action on November 2, 2020. ECF 1. On February 1, 2021,

Defendant filed a motion to dismiss Plaintiff’s complaint. ECF 17. Defendants argue

that Plaintiff has failed to state a claim for violation of Title IX and that the

Eleventh Amendment to the United States Constitution bars subject matter

jurisdiction over Plaintiff’s other claims for relief. A scheduling conference in this

matter is set for March 18, 2021.

II. Discussion

      The Court has broad discretion to stay proceedings as incidental to its power

to control its own docket. See Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (citing

Landis v. North American Co., 299 U.S. 248, 254 (1936)). Legal questions regarding

the court's subject matter jurisdiction should be resolved as early as possible in the

litigation, before incurring the burdens of discovery. See Behrens v. Pelletier, 516

U.S. 299, 308 & 310 (1996); Albright v. Rodriguez, 51 F.3d 1531, 1534 (10th Cir.

1995). Moreover, as this Court has stated previously, “good cause may exist to stay

discovery if a dispositive motion has been filed that could resolve the case and a

stay does not unduly prejudice the opposing party.” Namoko v. Milgard Mfg., Inc.,

No. 06-cv-02031-WDM-MEH, 2007 WL 1063564, at *1 (D. Colo. Apr. 6, 2007).

      Typically, in evaluating a request for a stay of discovery, the following five

factors guide the Court's determination:

      (1) plaintiff's interests in proceeding expeditiously with the civil action
      and the potential prejudice to plaintiff of a delay; (2) the burden on the
      defendants; (3) the convenience to the court; (4) the interests of persons
      not parties to the civil litigation; and (5) the public interest.




                                            2
Case 1:20-cv-03271-MEH Document 22 Filed 03/10/21 USDC Colorado Page 3 of 6




String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PAC, 2006

WL 894955, at *2 (D. Colo. Mar. 30, 2006). In the instant matter, all of these factors

are satisfied.

       With regard to the first three String Cheese factors, it is particularly efficient

and fair—to the parties and the court—to delay the proceedings at this stage of the

litigation pending resolution of a motion to dismiss that could resolve this matter in

its entirety. See Harris v. United States, No. 09-cv-02658-PAB-KLM, 2010 WL

1687915, at *1 (D. Colo. Apr. 27, 2010) (“[n]either [the Court's] nor the parties’ time

is well-served by being involved in the ‘struggle over the substance of the suit’

when, as here, a dispositive motion is pending.”) (citations omitted). “A stay of

discovery pending the determination of a dispositive motion ‘is an eminently logical

means to prevent wasting the time and effort of all concerned, and to make the most

efficient use of judicial resources.’ ” Chavous v. Dist. of Columbia Fin. Responsibility

& Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2001) (citation omitted); see also

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Coors, 357 F. Supp. 2d 1277, 1280 (D.

Colo. 2004) (“the court has considerable discretion over the timing of discovery”).

       With regard to the fourth and fifth String Cheese factors, the interests of non-

parties and the public is also served by a stay in this matter. In particular, the

Defendant is a state entity, and the costs to defend this matter will be borne by the

citizens of Colorado. Colo. Rev. Stat. § 23-40-104.




                                            3
Case 1:20-cv-03271-MEH Document 22 Filed 03/10/21 USDC Colorado Page 4 of 6




III.   Conclusion

       Vacating the March 18 scheduling conference and staying discovery until

Defendant’s motion to dismiss is ruled on will conserve the resources of the parties,

the Court, and the public.

       WHEREFORE, the parties respectfully request the Court to vacate the

March 18, 2021 scheduling conference and stay discovery in this matter until the

Defendant’s motion to dismiss is ruled on.

       Pursuant to D.C.COLO.LCivR 6.1, counsel are contemporaneously serving a

copy of this motion on their respective clients.

       DATED this 10th day of March, 2021.

  /s/ Tim Galluzzi                                 PHILIP J. WEISER
  Tim Galluzzi                                     Attorney General
  Kevin B. Cheney
  CHENEY GALLUZZI & HOWARD,                        /s/ Skip Spear
  LLC                                              Skippere Spear, No. 32061*
  1888 Sherman Street, Suite 200                   Amy Colony, No. 36124*
  Denver, Colorado 80203                           Senior Assistant Attorneys
  Email: tim@cghlawfirm.com                        General
  kevin@cghlawfirm.com
                                                   Patrick Warwick-Diaz, No.
  Attorneys for Plaintiff                          49024*
                                                   Eric T. Butler, No. 47969*
                                                   Assistant Attorneys General

                                                   Ralph L. Carr Colorado
                                                   Judicial Center
                                                   1300 Broadway, 6th Floor
                                                   Denver, CO 80203
                                                   (720) 508-6140; -6615; -6124; -
                                                   6151
                                                   skip.spear@coag.gov
                                                   amy.colony@coag.gov
                                                   patrick.warwick-
                                                   diaz@coag.gov

                                           4
Case 1:20-cv-03271-MEH Document 22 Filed 03/10/21 USDC Colorado Page 5 of 6




                                         eric.butler@coag.gov
                                         *counsel of record

                                         Attorneys for Defendant




                                    5
Case 1:20-cv-03271-MEH Document 22 Filed 03/10/21 USDC Colorado Page 6 of 6




                          CERTIFICATE OF SERVICE

      I certify that I served the foregoing Joint Motion to Vacate

Scheduling Conference and Stay Discovery upon all parties herein by

email at Denver, Colorado, this 10th day of March, 2021 addressed as follows:

Timothy Galluzzi
Kevin Cheney
Nicole J. Greene
Cheney Galluzzi & Howard, LLC
1888 Sherman Street, Suite 200
Denver, Colorado 80203
tim@cghlawfirm.com
kevin@cghlawfirm.com
nicole@cghlawfirm.com

Attorneys for Plaintiff


                                             /s/ Carmen Van Pelt




                                         6
